The City of Avon Park attempted to issue bonds under a general act, Chapter 11855, Acts of 1927, effective June 6, 1927, relating to the issue of municipal bonds. The Circuit Judge validated the bonds. An appeal was taken. Chapter 12514, Acts of 1927, a special act, effective June 6, 1927, relating to the incorporation and to *Page 495 
the powers and privileges of the City of Avon Park, contains materially different provisions for the issue of bonds by that city, which provisions were not followed in attempting to issue the bonds. Under Sec. 24 of Article III of the State Constitution the provisions of the special law are applicable to the exclusion of inconsistent provisions in the general law. See City of Apalachicola v. State, 93 Fla. 921, 112 So. R. 618. This rule is applicable to statutes that became effective on the same day.
Reversed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
STRUM AND BROWN, J. J., concur in the opinion and judgment.